DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 6/30/2022 is acknowledged.
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0190742) in view of Jian et al. (CN 106653818, ENG translation attached).
	Re claim 1, He teaches, Figs. 3-17, [0074, 0076, 0111, 0118], a method for fabricating an organic light emitting diode display panel, comprising:
-providing a mother substrate (200) provided with a plurality of cutting lines, wherein the cutting lines define a sub-substrate (100A) and a plurality of removal areas (outside 100A) around the sub-substrate, and the sub-substrate comprises an active area (AA) and a non-active area (BB) surrounding the active area;
-forming a pixel defining layer (41) on the active area, wherein the pixel defining layer comprises an opening (e.g. opening region);
-forming an organic light emitting diode (OL 51) in the opening;
-forming a dam (BA1, 2) on the non-active area (BB), wherein the dam is a closed ring structure surrounding the active area (AA);
-forming a thin film encapsulation layer (40) covering the pixel defining layer (41), the organic light emitting diode (51), and the dam (BA1, 2); and
-cutting out the sub-substrate (100A) along the cutting lines to obtain the organic light emitting diode display panel.

    PNG
    media_image1.png
    360
    497
    media_image1.png
    Greyscale

He does not teach forming a crack prevention structure on the non-active area, wherein the crack prevention structure is a closed ring structure surrounding the dam; and forming an organic protective film covering a region from a side of the dam away from the active area to the removal areas around the sub-substrate to completely cover the crack prevention structure and the cutting lines around the sub-substrate.
	Jian teaches, Figs. 2-9, page 6, 1st par., forming a crack prevention structure (metal layer 70) on the non-active area, wherein the crack prevention structure (70) is a closed ring structure surrounding the dam (90); and forming an organic protective film (organic layer 80) covering a region from a side of the dam (90) away from the active area to the removal areas around the sub-substrate to completely cover the crack prevention structure (7) and the cutting lines around the sub-substrate.
	As taught by Jian, one of ordinary skill in the art would utilize/modify the above teaching to obtain a crack prevention structure and an organic protective film as claimed, because it aids in effectively buffering the bending stress or cutting stress and reducing crack generation and diffusion risk. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jian in combination He due to above reason. 
Re claim 2, in combination cited above, He teaches the dam (BA1, 2) covered the thin film encapsulation layer (40) (Fig. 14); and Jian teaches the organic protective film (80) further covers a region from the side of the dam (90) away from the active area to an edge of the active area to completely cover the dam (Fig. 4a). 
Re claim 3, in combination cited above, Jian teaches a height of the organic protective film (80) with respect to the sub-substrate is greater than a height of the crack prevention structure (70) with respect to the sub-substrate (Fig. 3b). 
Re claim 4, He teaches after providing the mother substrate (200), forming a thin film transistor (50) on the mother substrate (Fig. 14, [0057]).
Re claim 5, in combination cited above, Jian teaches, Fig. 4a, forming the thin film encapsulation layer comprises: forming a first inorganic layer (31) covering the pixel defining layer (64), the organic light emitting diode (20), and the dam (90); forming an organic layer (32) on the first inorganic layer in the active area; and forming a second inorganic layer (33) covering the organic layer and the first inorganic layer, wherein the second inorganic layer and the first inorganic layer completely cover the organic layer (32) (Fig. 4a, page 8, 1st par.).
Conclusion
 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/14/22